o ON DO OD FP WO NHN

Dh bv DN NH NHN NH HN DH HN HF FF | FF FeO Se Oe Oo ee ee
on DB DT FF WD NH KF 3D OBO BD NQ Do UT FP WHO NH KF CO

 

 

RECEIVED
___ FILED ——~ SERVED ON

———ENTERED ays PARTIES OF RECORD

 

FEB 20 2020

 

 

 

LERK US DISTRICT COURT
DISTRICT OF NEVADA DEPUTY

 

 

 

 

BY: _—

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.:
Plaintiff, Preliminary Order of Forfeiture
v.
ANDRES RAFAEL VIOLA,

Defendant.

 

 

 

 

This Court finds Andres Rafael Viola pled guilty to Counts One and Two of a Two-
Count Criminal Information charging him in Count One with sexual exploitation of
children in violation of 18 U.S.C. § 2251(a) and in Count Two with possession of child
pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Criminal Information, ECF No.
__; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds Andres Rafael Viola agreed to the forfeiture of the property set forth
in the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal
Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Criminal Information and the offenses to which Andres
Rafael Viola pled guilty.

The following property is (1) any visual depiction described in 18 U.S.C. §§ 2251 and
2252A, or any book, magazine, periodical, film, videotape, or other matter which contains
any such visual depiction, which was produced, transported, mailed, shipped or received in

violation of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B); (2) any property, real or personal,

 
oOo ON DBD HO eR |W KH eR

Bo bo dO NS NH HD NY WY NY F- FF FF Re ee OO RS St eR ee
aoa XN DBO Ww FPF WH NYO KF DTD O DB NH DB NH FP WO WH KF CO

 

 

constituting or traceable to gross profits or other proceeds obtained from violations of 18
U.S.C. §§ 2251(a) and 2252A(a)(5)(B); and (3) any property, real or personal, used or
intended to be used to commit or to promote the commission of 18 U.S.C. §§ 2251(a) and
2252A(a)(5)(B) or any property traceable to such property, and is subject to forfeiture
pursuant to 18 U.S.C. § 2253(a)(1), (a)(2), and (a)(3):

1. Samsung Chromebook, Model XE500C12, S/N OGX591LG506256T;

2. Samsung Galaxy S9 Plus 128 GB, Model SM-G965U, S/N

R38K60KDFAP, IMEI 354649091346938;

3. Dell Latitude Laptop, Model 7480, S/N 3XYX9H2; and

4. SanDisk 512 SSD Mini SATA Card, Model X400M, S/N 171101421467
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Andres Rafael Viola in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the

///

 
Oo ON Oo UO FP WD NY

BD Bb DN HN NH DN NY NY NO KR RFR  — KF HF Fe Oe OSU Slr
ont DBO OT BP BD NPlUlrRRtlCUCOCOULUCUCCOUUCUCOMOCUNSUNUCUCUCUMOOULWOMwDeON ee Sl

 

 

government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

///
///
///

 
o Soe ND OH FPF WO He

bo Nb BN YY YB YY NY YY NOOO SESE Se RO Rll RS SO eet Rell
ao sn OBO OH FP WwW NY YSFY SO CO COOlUNSlUDNlClUOL CURR UWB ULULUDNGUUCUCUrElLlCUCOO

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED

2/20 [a 22 2020.

 

<A

UNITED STATES DISTRICT JUDGE

 

 

 
mo Oo IN DW HH PF WOW NY kK

DO BO BR BDO KN KN KH NO NYO Se KF Re = FF Se Se Sh
on BO UN FF BY NO KY CO OBO OH OO UL Oh OULNGULUCUMmrEClLCUCO

 

 

CERTIFICATE OF SERVICE

A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
